Citation Nr: 1431127	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  04-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for asthma, including as secondary to service-connected chronic sinusitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to service-connected chronic sinusitis.

3.  Entitlement to service connection for a right hip disorder, as secondary to service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the RO.  In the February 2004 rating decision, the RO, in pertinent part, denied the claims for entitlement to service connection for a pulmonary disorder and a right hip disorder.

In August 2006, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In an April 2007 decision, the Board granted a higher 20 percent rating for the Veteran's service-connected low back disability, and denied higher ratings for varicosities of the right and left leg and for eczema.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In October 2008, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated in December 2008, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

In the April 2007 decision, in pertinent part, the Board also remanded the claims for service connection of a pulmonary disorder and a right hip disorder for additional development.  That development was completed and the issues on appeal were returned to the Board for appellate review in July 2013.  At that time, the Board also remanded the Veteran's claims of entitlement to service connection for asthma, COPD, and a right hip disorder for additional development prior to the adjudication of the issues on appeal, namely to obtain VA examinations.  The requested VA examinations were provided in October 2013, and an additional Supplemental Statement of the Case (SSOC) was issued in December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

During the pendency of the appeal, the RO, in a November 2009 rating decision, granted service connection for degenerative joint disease of the right knee and assigned a 10 percent rating for the disability, effective on November 20, 2002.  In a November 2012 rating decision, the RO granted service connection for neurogenic bladder and assigned a 40 percent rating for the disability, effective on April 23, 2008.  Additionally, in December 2013 rating decisions, the RO granted service connection for tinnitus, right shoulder impingement with tendonitis, mild median and ulnar neuropathy, bilateral hearing loss, and gastroesophageal reflux with hiatal hernia.  A 10 percent disability evaluation was assigned for tinnitus, effective October 25, 2013, and for right shoulder impingement with tendonitis, effective November 20, 2002; a noncompensable disability evaluation was assigned for mild median and ulnar nerve neuropathy from November 20, 2002 and a 10 percent disability evaluation was assigned from October 23, 2013.  A noncompensable disability rating was also assigned for bilateral hearing loss, effective November 21, 2008, and for GERD with hiatal hernia, effective November 20, 2002.  Service connection was also granted for diaphragmatic nerve paralysis and a noncompensable disability evaluation was assigned, effective November 20, 2002.   The Veteran's appeals concerning the issues for which he was granted service connection are now considered to be resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability). 

Finally, the Virtual VA claims file has been reviewed.  Documents contained therein, other than the informal hearing presentation, are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  The documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the claims file, including the Virtual VA claims file.  


FINDINGS OF FACT

1. The Veteran's asthma was not manifest in service and is not attributable to service.

2. Asthma is unrelated (causation or aggravation) to a service-connected disease or injury.

3. The Veteran's COPD was not manifest in service and is not attributable to service.

4.  COPD is unrelated (causation or aggravation) to a service-connected disease or injury.

5. The Veteran's right hip tendonitis was not manifest in service and is not attributable to service.

6.  Right hip tendonitis is unrelated (causation or aggravation) to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  COPD disorder was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  Right hip tendonitis was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in September 2003.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection of asthma, COPD, and right hip tendonitis.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the undersigned VLJ, at the Veteran's August 2006 hearing, clarified the issues on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran claims that his asthma and COPD are due to his service, including his service-connected sinusitis.  Likewise, he claims that his right hip tendonitis is due to his service-connected degenerative joint disease of the right knee.

Based on the evidence of record, the Veteran's claims of service connection for asthma, COPD, and right hip tendonitis must be denied.  In this case, there is no evidence of asthma, COPD, and right hip tendonitis during service or for many years thereafter.  Rather, service treatment records reflect that, at time of separation, pulmonary function tests were normal.  Likewise, a September 1990 military examination shows that clinical evaluation of the Veteran's lungs and chest was normal and that there were no complaints or clinical findings related to the Veteran's right hip.  Furthermore, the Board observes that the Veteran did not make any relevant complaints and that there was no pertinent symptomatology at a September 1991 VA examination.  Service treatment records associated with his in-service treatment for sinusitis also do not reflect complaints and symptoms of asthma and COPD; likewise, his service treatment records associated with treatment for his right knee disability do not reflect complaints or symptoms related to his right hip impairment.  In short, the evidence fails to establish the presence of pathology during service.

The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities caused or aggravated the Veteran's asthma, COPD, or right hip tendonitis.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's asthma, COPD, and right hip tendonitis, and his service, including his service-connected sinusitis (asthma and COPD) and right knee disability (right knee tendonitis). 

The Veteran is competent to report that he has asthma, COPD, and right hip tendonitis.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's asthma, COPD, and right hip tendonitis are unrelated to service.

The Board acknowledges that the Veteran was diagnosed with asthma in 2009 and COPD in 2011, and right hip tendonitis in 2010; however, the October 2013 VA examiners found that that these disorders were unrelated to the Veteran's service, and were not proximately due to or the result of the Veteran's service-connected sinusitis (asthma and COPD) and right knee disability (right hip tendonitis).  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the October 2013 VA joints examiner found that, although x-rays showed calcific tendonitis of the right hip, it was not related to the Veteran's service-connected right knee disability.  According to the VA examiner, calcific tendonitis is multifactorial, but the medical literature shows that calcific tendonitis has not been shown to have been caused by or secondary to other joint abnormalities; the VA examiner also noted that it was less likely than not that the Veteran's right hip tendonitis was aggravated by the Veteran's service-connected right knee disability.

Additionally, the October 2013 VA respiratory examiner found that the Veteran's asthma and COPD were unrelated to the Veteran's service-connected sinusitis.  The VA examiner noted that the Veteran's asthma and COPD had onset nearly 20 years after service, and that there was no evidence in the medical literature to suggest that sinusitis is causally related to asthma and COPD; the VA examiner also noted that there was no evidence in the medical literature to suggest that sinusitis aggravates asthma and COPD.  The Board observes that the Veteran was service-connected for his right lung diaphragmatic paralysis in a December 2013 rating decision.  However, there is no proof of any relationship between such paralysis and either asthma or COPD.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's asthma, COPD, and right hip tendonitis to an in-service event or illness, including his service-connected disabilities, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2013 VA examination reports and the clinical evidence of record.  The October 2013 VA examiners, in determining that the Veteran's asthma, COPD, and right hip tendonitis are unrelated, by means of causation or aggravation, to his service-connected sinusitis and right knee disability, are entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, there is positive and negative evidence.  Nonetheless, the most probative and credible evidence establishes that the Veteran's asthma, COPD, and right hip tendonitis are unrelated (causation or aggravation) to his service-connected sinusitis and right knee disability.   The October 2013 VA examiners explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, these opinions are highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's asthma, COPD, and right hip tendonitis to service or to service-connected disabilities.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  In reaching this determination, we fully note that he underwent pulmonary testing during service and that some results were reported as "L" low.  However, after review, it was determined that the pre-medication analysis and post-medication analysis were each normal.  Such interpretation is far more probative than a raw score result.  For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for asthma, COPD, and right hip tendonitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for right hip tendonitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


